UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 July 29, 2014 Date of report (Date of earliest event reported) Supertel Hospitality, Inc. (Exact Name of Registrant as Specified in Its Charter) Virginia (State or Other Jurisdiction of Incorporation) 1-34087 52-1889548 (Commission File Number) (IRS Employer Identification No.) 1800 West Pasewalk Avenue, Suite 200 Norfolk, NE (Address of Principal Executive Offices) (Zip Code) (402) 371-2520 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On July 29, 2014, Supertel Hospitality, Inc. (the “Company”) received notification from the NASDAQ Stock Market LLC (“Nasdaq”) that the Company had regained compliance with the minimum market value of publicly held shares (“MVPHS”) requirement of $5,000,000 for a minimum of 10 consecutive business days as set forth in NASDAQ Listing Rule 5450(b)(1)(C). As previously reported, the Company received a written deficiency notice on May 27, 2014 from Nasdaq advising the Company that it did not maintain a minimum MVPHS of $5,000,000 for 30 consecutive business days.The Company has regained compliance with the MVPHS requirement and Nasdaq advised that it considers this matter closed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Supertel Hospitality, Inc. Date:July 29, 2014 By:/s/ Corrine L. Scarpello Name: Corrine L. Scarpello Title:Chief Financial Officer
